NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-5138


                              OVERVIEW BOOKS, LLC
                                and LEV TSITRIN,

                                                      Plaintiffs-Appellants,

                                           v.


                                  UNITED STATES,

                                                      Defendant-Appellee.



      Norman J. Finkelshteyn, of Brooklyn, New York, argued for plaintiffs-appellants.

       Michael S. Dufault, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were Peter D. Keisler, Assistant Attorney General,
Jeanne E. Davidson, Director, and Todd M. Hughes, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Charles F. Lettow
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2006-5138


                             OVERVIEW BOOKS, LLC
                               And LEV TSITRIN,

                                                     Plaintiffs-Appellants,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee.


                                  Judgment

ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           05-CV-775

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


Per Curiam (NEWMAN, LOURIE and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED: August 17, 2007                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk